ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_11_FR.txt.                                                                                             445




                     OPINION DISSIDENTE DE M. LE JUGE AD HOC VUKAS

                 [Traduction]

                    Etant donné que je partageais les conclusions auxquelles était parvenue
                 la Cour dans son arrêt du 18 novembre 2008, je n’avais joint à celui‑ci
                 qu’une opinion individuelle pour exposer clairement le raisonnement per-
                 sonnel qui m’avait conduit à y souscrire. C’est en revanche une opinion
                 dissidente que je joins au présent arrêt, parce que je suis contre le rejet par
                 la Cour de la demande de la Croatie concernant les violations de la
                 convention pour la prévention et la répression du crime de génocide com-
                 mises par la République de Serbie à l’encontre de membres du groupe
                 ethnique croate sur le territoire de la République de Croatie.


                                       I. Compétence et recevabilité

                    1. Dans son arrêt de 2008, la Cour a rejeté deux des exceptions préli-
                 minaires d’incompétence soulevées par la Serbie. Elle a cependant conclu
                 que les exceptions ratione temporis de la Serbie ne possédaient pas, dans
                 les circonstances de l’espèce, un caractère exclusivement préliminaire. Ces
                 exceptions préliminaires concernaient l’irrecevabilité des demandes de la
                 République de Croatie invoquant des actes ou omissions antérieurs à la
                 création de la République fédérale de Yougoslavie (Application de la
                 convention pour la prévention et la répression du crime de génocide (Croatie
                 c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 419,
                 par. 21 (deuxième point des conclusions de la Serbie)). En conséquence, la
                 Cour a réservé sa décision sur ce point pour le stade actuel de la procé-
                 dure (ibid., p. 460, par. 130, et p. 466, par. 146 (point 4)).
                    2. Pour déterminer la compétence de la Cour à l’égard de la Serbie,
                 appelée à l’époque « République fédérale de Yougoslavie » (« la RFY »), un
                 élément très important était la déclaration faite par la RFY le 27 avril 1992
                 (date de la proclamation de la RFY en tant qu’Etat), qui était ainsi libellée :
                         « La République fédérale de Yougoslavie, assurant la continuité
                      de l’Etat et de la personnalité juridique et politique internationale de
                      la République fédérative socialiste de Yougoslavie, respectera stricte-
                      ment tous les engagements que la République fédérative socialiste
                      de Yougoslavie a pris à l’échelon international. » (Nations Unies,
                      doc. A/46/915, annexe II, cité en ibid., p. 446, par. 98.)
                    La juste interprétation de cette déclaration sur la continuité de la « per-
                 sonnalité juridique et politique internationale » de la République fédéra-
                 tive socialiste de Yougoslavie (« la RFSY ») est que la RFY a également
                 succédé à sa devancière en ce qui concerne la responsabilité des actes

                                                                                            446




7 CIJ1077.indb 889                                                                                 18/04/16 08:54

                         application de convention génocide (op. diss. vukas)              446

                 commis par elle. Il découle de ce principe général que la RFY a aussi
                 succédé à la responsabilité de la RFSY à l’égard des violations alléguées
                 de la convention sur le génocide commises avant le 27 avril 1992.
                   Outre cette explication juridique de la responsabilité de la RFY, il est
                 utile de rappeler que les véritables dirigeants de la RFSY, pendant ses
                 dernières années d’existence, étaient les personnes qui ont officiellement
                 proclamé la création de la RFY le 27 avril 1992.


                             II. Examen au fond de la demande principale

                   3. Sur la base de l’analyse des arguments avancés et des documents
                 produits par les Parties,
                     « la Cour considère comme établi qu’un grand nombre de meurtres
                     ont été perpétrés par la JNA et des forces serbes au cours du conflit
                     dans plusieurs localités de Slavonie orientale, de Banovina/Banija, de
                     Kordun, de Lika et de Dalmatie. En outre, les éléments de preuve qui
                     ont été présentés démontrent que les victimes étaient dans leur grande
                     majorité des membres du groupe protégé, ce qui conduit à penser
                     qu’elles ont pu être prises pour cible de manière systématique… La
                     Cour estime donc qu’il a été démontré par des éléments de preuve
                     concluants que des meurtres de membres du groupe protégé … ont
                     été commis et que l’élément matériel, tel que défini au litt. a) de l’ar-
                     ticle II de la Convention, est par conséquent établi. » (Arrêt, par. 295.)
                 En outre, la Cour considère que
                     « la JNA et des forces serbes ont, au cours du conflit, infligé des bles-
                     sures à des membres du groupe protégé … dans plusieurs localités de
                     Slavonie orientale, de Slavonie occidentale et de Dalmatie, et s’y sont
                     rendues coupables d’actes de mauvais traitements, de torture, de vio-
                     lence sexuelle et de viol. Ces actes ont causé à l’intégrité physique ou
                     mentale des atteintes telles qu’elles ont pu contribuer à la destruction
                     physique ou biologique du groupe protégé. La Cour estime que l’élé-
                     ment matériel du génocide, au sens du litt. b) de l’article II de la
                     Convention, est par conséquent établi. » (Ibid., par. 360.)
                 Si l’on résume les deux conclusions ci-dessus, la Cour a jugé que, dans les
                 localités mentionnées de la Croatie, la JNA et des forces serbes ont com-
                 mis à l’encontre de membres du groupe protégé des actes visés aux litt. a)
                 et b) de l’article II de la Convention et que l’élément matériel (actus reus)
                 du génocide était établi (ibid., par. 401).
                    4. Cependant, pour arrêter sa conclusion finale sur la mesure dans
                 laquelle les actes dont la population croate a été victime dans les régions
                 mentionnées relevaient de la Convention, la Cour a décidé
                     « de comparer la taille de la partie visée du groupe protégé avec le
                     nombre de victimes croates afin de déterminer si la JNA et des forces

                                                                                           447




7 CIJ1077.indb 891                                                                                18/04/16 08:54

                            application de convention génocide (op. diss. vukas)                                                 447

                      serbes ont saisi les opportunités qui s’offraient à elles de détruire
                      ladite partie du groupe. A cet égard, la Croatie a avancé le chiffre de
                      12 500 morts croates, ce qui est contesté par la Serbie. La Cour
                      note que, même à supposer que ce chiffre soit correct, point sur
                      lequel elle ne se prononce pas, le nombre de victimes alléguées par la
                      Croatie est peu élevé par rapport à la taille de la partie visée du
                      groupe.
                          La Cour conclut de ce qui précède que la Croatie n’a pas démontré
                      que les auteurs des actes faisant l’objet de la demande principale ont
                      saisi les opportunités qui se présentaient à eux de détruire une partie
                      substantielle du groupe protégé.
                      �����������������������������������������������������������������������������������������������������������������
                          Ainsi, selon la Cour, la Croatie n’a pas établi que la seule déduc-
                      tion raisonnable qui puisse être faite de la ligne de conduite qu’elle a
                      invoquée était l’intention de détruire, en tout ou en partie, le groupe
                      des Croates. Les actes constituant l’élément matériel du génocide, au
                      sens des litt. a) et b) de l’article II de la Convention, n’ont pas été
                      commis dans l’intention spécifique requise pour être qualifiés d’actes
                      de génocide. » (Arrêt, par. 437 et 440.)
                     5. Toutefois, dans la conclusion que je viens de citer, la Cour néglige
                 deux aspects importants des actes commis contre le groupe des Croates.
                 Le premier est mentionné dans l’arrêt même : la Cour n’a pas pris en
                 compte le nombre de victimes croates des actes visés au litt. b) de l’ar-
                 ticle II de la Convention. Le second aspect est que l’on ne saurait inter-
                 préter de manière restrictive, comme l’a fait la Cour (ibid., par. 437), la
                   place occupée par les victimes au sein du groupe national. Autrement dit,
                   que les mots « important », « significatif » ou « substantiel » peuvent avoir
                   des sens différents. Selon le plus récent ouvrage — et l’un des meilleurs —
                 sur la convention sur le génocide, publié en 2014 par C. Tams, L. Berster
                 et B. Schiffbauer, le terme « substantiel » peut qualifier « différents aspects
                 liés aux circonstances, par exemple l’importance stratégique de la région
                 habitée par les membres du groupe » 1. Cette interprétation est particuliè-
                 rement importante à l’égard des actes de la JNA et des forces serbes en
                 Croatie. En effet, la carte de la Croatie (reproduite dans l’arrêt principal)
                 confirme que presque tous les actes de génocide mentionnés dans les écri-
                 tures et les déclarations de la Croatie ont été commis dans deux régions
                 d’une haute importance pour la création d’une Grande Serbie : la région
                 proche de la frontière entre la Croatie et la Serbie en Slavonie orientale,
                 et la Lika et la Dalmatie. La première région était d’une importance
                 ­cruciale pour empêcher la République de Serbie d’étendre son territoire
                  à la partie orientale de la République de Croatie, et la seconde était
                  ­dangereuse pour l’existence de la prétendue « Republika Srpska Krajina ».

                    1 Christian J. Tams, Lars Berrster et Björn Schiffbauer, Convention on the Prevention

                 and Punishment of the Crime of Genocide : A Commentary, C. H. Beck/Hart/Nomos, 2014,
                 p. 149, par. 133.

                                                                                                                                  448




7 CIJ1077.indb 893                                                                                                                         18/04/16 08:54

                         application de convention génocide (op. diss. vukas)            448

                 Pour cette raison, comme je l’ai dit pendant le délibéré de la Cour, je ne
                 saurais souscrire à la conclusion selon laquelle « la Croatie n’a pas démon-
                 tré que les auteurs des actes faisant l’objet de la demande principale ont
                 saisi les opportunités qui se présentaient à eux de détruire une partie sub­
                 stantielle du groupe protégé » (arrêt, par. 437) et « la Croatie n’a pas
                 démontré son allégation selon laquelle un génocide a été commis » (ibid.,
                 par. 441).
                    6. Ayant la conviction qu’un génocide visant les membres du groupe
                 ethnique croate a bien été commis sur le territoire de la République de
                 Croatie, je suis d’avis que la Cour aurait dû faire droit à la demande de la
                 Croatie concernant la commission de ce crime. Dans sa requête, la Croa-
                 tie demandait au défendeur de prendre sans délai des mesures efficaces à
                 l’encontre de toute personne ayant participé à la commission d’actes de
                 génocide. Une autre demande extrêmement importante de la République
                 de Croatie était que la Serbie communique sans délai au demandeur
                 toutes les informations en sa possession ou sous son contrôle sur le sort
                 des ressortissants croates portés disparus à la suite des actes de génocide
                 dont elle porte la responsabilité.
                    Il aurait également été juste que le défendeur ait à verser des répara-
                 tions à la Croatie et à ses citoyens à raison des dommages qu’il a causés
                 et restitue sans délai au demandeur tous les biens culturels se trouvant
                 toujours sous sa juridiction après avoir été saisis dans le cadre des actes
                 de génocide dont il porte la responsabilité (ibid., par. 51).


                        III. Examen au fond de la demande reconventionnelle

                    7. Lorsqu’elle a acquis son indépendance, la Croatie s’est efforcée
                 — par ses propres moyens et avec le soutien de la communauté interna-
                 tionale — d’unir l’ensemble de sa population, entreprise historique diffi-
                 cile et importante. Toutefois, une partie de sa population de nationalité
                 serbe n’a pas accepté l’indépendance de la Croatie et a graduellement créé
                 son propre quasi‑Etat —la Republika Srpska Krajina (République serbe
                 de Krajina (« la RSK »)) à l’intérieur de la Croatie !
                    Durant cinq ans, le Gouvernement de la République de Croatie a
                 essayé d’empêcher l’intégration de la Krajina à la République de Serbie
                 de Belgrade. La Krajina ayant rejeté les efforts pacifiques de la Croatie,
                 les dirigeants de la République de Croatie ont décidé au début d’août 1995
                 d’employer la force pour écarter la République serbe de Krajina du dével-
                 oppement naturel et pacifique de la République de Croatie. La RSK
                 n’ayant pas reçu de Belgrade un soutien suffisant, cinq jours ont suffi aux
                 forces croates pour bouter les forces armées de la Krajina hors du terri-
                 toire croate. Comme dans tous les conflits armés, il y a eu des victimes des
                 deux côtés, non seulement parmi les membres des forces armées, mais
                 également parmi les civils.
                    Un grand nombre de civils ont alors quitté la Croatie, mais ils revien-
                 nent maintenant chez eux. Le Gouvernement de la République de Croatie

                                                                                         449




7 CIJ1077.indb 895                                                                              18/04/16 08:54

                         application de convention génocide (op. diss. vukas)          449

                 fait tout ce qui est en son pouvoir dans la situation économique difficile
                 qui règne actuellement pour permettre aux Serbes de Croatie de revenir
                 dans leurs villes, leurs villages et leurs foyers.

                                                               (Signé) Budislav Vukas.




                                                                                       450




7 CIJ1077.indb 897                                                                            18/04/16 08:54

